Case 8:20-cv-00702-JVS-ADS Document 49 Filed 11/10/20 Page 1 of 2 Page ID #:952



   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    TCT MOBILE (US) INC. AND               Case No. 8:20-cv-00702-JVS-ADS
       HUIZHOU TCL MOBILE
 12    COMMUNICATION CO. LTD.,                ORDER RE JOINT STIPULATION
                                              OF DISMISSAL
 13                  Plaintiffs,
            v.                                Courtroom:         10C
 14                                           Judge:             Hon. James V. Selna
 15    CELLULAR COMMUNICATIONS                Complaint Filed:   April 9, 2020
       EQUIPMENT LLC,                         Trial Date:        None Set
 16               Defendant.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                  ORDER RE
                                                            JOINT STIPULATION OF DISMISSAL
                                                           CASE NO. 8:20-CV-00702-JVS-ADS
Case 8:20-cv-00702-JVS-ADS Document 49 Filed 11/10/20 Page 2 of 2 Page ID #:953



   1          This matter came before the Court upon the Joint Stipulation of Dismissal filed
   2   by Plaintiffs TCT Mobile (US) Inc. and Huizhou TCL Mobile Communication Co.
   3   LTD. (“Plaintiffs”) (collectively, “TCT”) and Defendant Cellular Communications
   4   Equipment LLC (“CCE”). Pursuant to Rule 41 of the Federal Rules of Civil
   5   Procedure, it is hereby,
   6          ORDERED that all claims asserted by TCT against CCE in this action are
   7   hereby dismissed with prejudice. It is further,
   8          ORDERED that TCT and CCE shall bear their own costs, expenses and legal
   9   fees in this case.
 10
 11
 12    Dated: November 10, 2020
                                              HON. JAMES V. SELNA
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                              [PROPOSED] ORDER RE
                                               -1-                 JOINT STIPULATION OF DISMISSAL
                                                                  CASE NO. 8:20-CV-00702-JVS-ADS
